DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 08/12/2021. The response presented amendment to claims 47, 51-53, 55-56, 58-62,65 and 67 introduced new claims 68-70 is hereby acknowledged.

Response to Arguments
Applicant’s arguments, see pages 8-15, filed 08/12/2021, with respect to claim rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  

Allowable Subject Matter
Claims 47-70 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 8618934 B2 and US 6292108 B1.
US 8618934 B2 discloses a system and a method of long-term condition monitoring of structures are based on use of autonomous sensing modules, centers for storing and processing data and software for data analysis. An autonomous sensing module contains a set of sensors for measurements of parameters related to the condition of a monitored structure, a non-volatile memory, a wireless data transfer unit, a controller, a clock circuit, a battery, an energy harvesting device and a power management unit. The autonomous sensing module provides a very long-term functionality and reliability due to both use of at least near hermetic packages for the controller, the non-volatile memory, the battery, the clock circuit and the power management 
US 6292108 B1 discloses  A system for monitoring structural properties of a large civil structure during structural overloading caused by a natural hazard or other extreme event, the system comprising: a) a plurality of self-powered sensor units, wherein each sensor unit comprises: I) a mechanical vibration sensor mechanically coupled to the civil structure and producing an analog electrical signal representative of mechanical vibrations in a localized area of the civil structure; ii) a data acquisition circuit electrically coupled to the mechanical vibration sensor and producing from the analog electrical signal a digital signal data stream representative of the mechanical vibrations; iii) a digital wireless transmitter coupled to the data acquisition circuit and producing from the digital data stream a wireless signal containing digital information in the digital data stream; iv) an electrical battery supplying power to the data acquisition circuit and to the digital wireless transmitter; and b) a site master unit comprising: I) a digital wireless receiver coupled to the wireless signal of each sensor unit and reproducing the digital information of each sensor unit; ii) a microprocessor couple to the receiver and programmed to collect and to analyze the digital information from the plurality of sensor units to determine the condition of the structure as a result of a natural hazard or other extreme event.
The references separately or in combination do not appear to teach the component model is based on: behavior of the plurality of components of the structure, as measured by the plurality of sensors and analytic work product obtained from prior analysis of conditions of the structure to generate an output that describes the asymmetrical behavior of the component of the structure in combination with the specific details of the independent claims.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/GEDEON M KIDANU/            Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861